Citation Nr: 1034949	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  08-27 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability secondary to service-connected bilateral femoral neck 
stress fractures.  

2.  Entitlement to service connection for a lumbosacral spine 
disability secondary to service-connected bilateral femoral neck 
stress fractures.  

3.  Entitlement to service connection for arthritis secondary to 
service-connected bilateral femoral neck stress fractures.  

4.  Entitlement to service connection for a psychiatric disorder 
secondary to service-connected bilateral femoral neck stress 
fractures.  

5.  Entitlement to an evaluation in excess of 20 percent for 
right femoral neck stress fracture residuals.  

6.  Entitlement to an evaluation in excess of 20 percent for left 
femoral neck stress fracture residuals.  

7.  Entitlement to an evaluation in excess of 10 percent for 
gastritis, from the initial grant of service connection.  

8.  Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).  

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from January 7, to June 29, 1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2006 and September 2007 decisions by the RO.  
In April 2006, the RO denied service connection for arthritis and 
a psychiatric disorder secondary to the service-connected 
residuals of right and left femoral neck stress fractures and 
denied increased ratings for the service-connected bilateral 
lower extremity disabilities.  In September 2007, the RO, in 
part, granted service connection for gastritis, denied service 
connection for a bilateral hip disability a low back disability, 
and denied entitlement to TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  

REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's appeal.  

Initially, the Board notes that the evidentiary record includes 
several private medical reports - totaling approximately 43 
pages, and three lay statements, all written in Spanish.  As 
these documents have not been translated into English, the Board 
is unable to review the information contained therein.  
Therefore, the claims file must be remanded to the RO for 
translation of the medical reports and lay statements.  

With respect to the issues of service connection, the Board finds 
that the Veteran's assertions regarding his claims for a low back 
and bilateral hip disability include the question of service 
connection secondary to the service-connected residuals of right 
and left femoral stress fractures.  While the RO denied the 
claims for arthritis and a psychiatric disorder under the 
provisions of 38 C.F.R. § 3.310, it did not adjudicate the claims 
for a low back or bilateral hip disability on a secondary basis.  
Furthermore, it does not appear that consideration was given to 
the question of aggravation of a nonservice connected disability 
by a service-connected disability under the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995).  Secondary service connection 
includes instances in which there is an additional increment of 
disability of a nonservice-connected disability due to 
aggravation by an established service-connected disability.  

In this regard, while the Veteran was examined by VA during the 
pendency of the appeal, the examiners did not offer an opinion as 
to the relationship, if any, between the claimed disabilities and 
the Veteran's bilateral femoral stress fracture residuals.  
Specifically, whether the claimed disabilities are proximately 
due to, the result of, or aggravated by the service-connected 
residuals of right and left femoral stress fractures.  Id.  
Concerning the claim for a psychiatric disorder, the Board notes 
that while the VA examiner in August 2006 opined that the 
Veteran's depressive disorder was not caused by or a result of 
the service-connected bilateral femoral stress fracture 
residuals, the examiner did not address whether the Veteran's 
psychiatric disorder was aggravated by the service-connected 
disabilities.  

Under the circumstances, the Board finds that the evidentiary 
record as currently constituted does not include sufficient 
information to determine the etiology or relationship, if any, of 
the claimed disabilities to the Veteran's service-connected 
bilateral femoral stress fracture residuals.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist 
includes "the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one"].  

Finally, on VA examination in October 2009, the Veteran reported 
that he was "retired" by the Social Security Administration 
(SSA) due to hip pain.  It is not clear from the Veteran's 
statement whether he is in receipt of SSA disability 
compensation.  Therefore, further clarification is necessary.  If 
the Veteran is receiving SSA disability, the disability 
determination and the medical records relied upon to award the 
benefits must be obtained.  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is required 
in order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full compliance 
with due process requirements, it is the decision of the Board 
that further development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate steps to 
have all of the private medical reports and 
lay statements discussed above, translated 
into English.  

2.  The Veteran should be asked to provide 
the names and addresses of all medical care 
providers who treated him for arthritis, 
gastritis, or any low back, bilateral hip, 
or bilateral leg problems since 2007.  
Thereafter, the RO should obtain all 
available records and associated with the 
claims folder.  

3.  The Veteran should also be asked to 
clarify whether he is currently receiving 
Social Security disability benefits.  If 
so, the RO should obtain from the SSA the 
records pertinent to the award of 
disability benefits, including the 
administrative decision and the medical 
records relied upon concerning that claim.  

4.  After the private medical documents 
have been translated, the Veteran should be 
afforded a VA orthopedic examination to 
determine the nature and etiology of any 
identified arthritis and low back or 
bilateral hip disability.  The claims file 
and a copy of this remand must be made 
available to the examiner for review, and a 
notation to the effect that this record 
review took place should be included in the 
report.  All appropriate testing should be 
undertaken in connection with this 
examination.  After reviewing all of the 
evidence of record, including the 
translated private medical reports, the 
examiner should provide a response to the 
following:  

a)  Is it at least as likely as 
not that the Veteran has arthritis or 
a low back or bilateral hip 
disability which is proximately due 
to, the result of, or aggravated by 
the service-connected right and/or 
left femoral stress fractures?  

b)  If it is determined that the 
Veteran's right or left femoral 
stress fracture aggravated or caused 
arthritis or a low back or bilateral 
hip disability, the degree of 
aggravation should be quantified for 
each body part, if possible.  

The examiner should describe all findings 
in detail and provide a complete rationale 
for all opinions offered.  If the examiner 
is only able to theorize or speculate as to 
the relationship, if any, between any 
arthritis, low back, or bilateral hip 
disability and the service-connected 
femoral stress fracture residuals, this 
should be so stated.  

Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.  

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.  

5.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any identified 
psychiatric disorder.  The claims folder 
and a copy of this remand should be made 
available to the examiner for review and a 
notation to the effect that this record 
review took place should be included in the 
report.  All appropriate testing should be 
undertaken in connection with the 
examination.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not that any currently diagnosed 
psychiatric disorder is proximately due 
to, the result of, or aggravated by the 
service-connected right and left femoral 
stress fractures.  If aggravated, the 
degree of aggravation should be quantified, 
if possible.  

Note: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.  

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying 
condition, as contrasted to temporary 
or intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.  

6.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the RO 
should determine if the examiners have 
responded to all questions posed.  If not, 
the reports must be returned for corrective 
action.  38 C.F.R. § 4.2 (2009).  

7.  After the requested development has 
been completed, the RO should readjudicate 
the merits of the claim, to include 
consideration of whether any arthritis, low 
back or bilateral hip disability or 
psychiatric disorder is proximately due to 
or the result of, or aggravated by the 
service-connected residuals of right and 
left femoral neck stress fractures.  If the 
benefits sought on appeal remain denied, 
the Veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

